Citation Nr: 1024228	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-31 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an effective date earlier than January 7, 
2008, for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted a TDIU, effective from January 1, 2008.


FINDINGS OF FACT

1. The Veteran's formal claim for a TDIU rating (VA Form 21-
8940) was received by the RO on October 18, 2005.

2. The findings made on a VA examination on January 7, 2008, 
showed that the Veteran was unemployable solely due to his 
service-connected PTSD.

3. A thorough review of all evidence of record does not 
reflect it was factually ascertainable prior to January 7, 
2008, that the Veteran was unemployable solely due to his 
service-connected PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 7, 
2008, for the assignment of a TDIU rating are not met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.340, 
3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should 
be presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court (Sup. Ct.) has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of a decision of the 
Board, a court shall take due account of the rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify has been satisfied.  In 
September 2005, the Veteran was sent a letter that fully 
addressed the notice elements regarding a claim for a TDIU 
rating.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board also 
notes that the RO sent the Veteran letters in August 2006 and 
April 2008 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  In any event, the issue on appeal-entitlement to an 
earlier effective date for the grant of a TDIU-is a 
downstream issue regarding the RO's February 2008 grant of 
the TDIU.  Accordingly, specific VCAA notice is not required.  
Id.  

Moreover, the Veteran has not demonstrated any notification 
error, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  As a general rule 
the adjudication of a claim for an earlier effective date is 
based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the Veteran.  
Moreover, any current examination would show the level of 
disability at this time, and not whether it was factually 
ascertainable a TDIU was warranted prior to the current 
effective date.  Thus, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

VA treatment records show that in February 2005 the Veteran 
was hospitalized for two days with diagnosis of polysubstance 
abuse and history of PTSD.  He brought himself to the 
emergency room for ongoing suicidal and homicidal ideation, 
and reported he had been using heroin for 30 years, and 
recently this had become worse to where he was using it 
everyday.  He reported a past history of PTSD, but stated he 
still at times had nightmares and flashbacks but not as 
severe as before.  He was interested in going to rehab for 
opiate dependence.  For his employment status he reported he 
was on disability.  A few days later, when seen for at the 
Opioid Addiction Treatment Program (OATP) for an assessment, 
his income was reported under the category "fixed/stable 
income (disabled)", and he reported he got a monthly payment 
for his 70 percent service-connected disability.  Subsequent 
VA treatment records show the Veteran received ongoing 
treatment through the OATP, and the diagnoses included rule 
out PTSD and "PTSD - Cocaine Inducted Psychotic Disorder".

On a VA examination in December 2005, the Veteran's work 
history was reported as "very poor with past sporadic 
employment as a laborer".  He reported he had not worked 
since his prior VA examination and was not able to get a job, 
reporting that he had filled out multiple employment 
applications.  He admitted to persistent concern regarding 
drug use and the possibility of having to return to prison.  
The examiner concluded that based on the history and current 
presentation, the Veteran's symptoms continued to appear to 
meet the threshold for a DSM-IV diagnosis of PTSD, and that 
his symptoms appeared chronic and were moderate in severity.  
The examiner opined that the severity of the Veteran's 
symptoms had decreased since the last evaluation in August 
2003.  The Global Assessment of Functioning (GAF) for PTSD 
was judged as 55.  The examiner indicated that the Veteran 
continued to present with polysubstance dependence.  The 
examiner opined that the Veteran presented with moderate 
symptoms and limitations in occupational and social 
functioning based on his service-connected PTSD alone.  
Regarding employability, the examiner opined that it was more 
likely than not that the Veteran could perform simple 
repetitive competitive employment task in the absence of 
polysubstance dependence, and that given his extensive 
history of antisocial behavior, he would required a work 
setting with limited social contact.  The examiner noted that 
the Veteran himself "registered the opinion that he could 
work if (sic) the opportunity".  Regarding the Veteran's 
polysubstance dependence, the examiner opined that he 
presented with serious symptoms and limitations in 
occupational and social functioning and the GAF was judged to 
be 45.  The diagnoses included polysubstance dependence, 
partial remission; and PTSD, moderate, chronic.  

On VA examination in January 2008, it was again noted that 
the Veteran had worked sporadically as a laborer and had not 
been employed since the last evaluation.  The examiner 
assessed that the Veteran continued to experience the full 
range of PTSD symptomatology and met the diagnostic criteria 
by DSM-IV standards.  His performance had deteriorated since 
his December 2002 mental status examination.  The diagnoses 
included PTSD, chronic, moderate to severe; polysubstance 
dependence, early partial remission; and alcohol abuse, early 
full remission.  The examiner indicated the current GAF was 
40 based on his current occupational and social functioning, 
and that the GAF score would be the same if based only on 
symptoms of PTSD.  

III. Analysis

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred and that this section was intended to be applied 
in those instances where the date of increased disablement 
can be factually ascertained with a degree of certainty.  It 
was noted that this section was not intended to cover 
situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521, supra.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

In this case, the Board acknowledges that prior to January 
2008, the Veteran had filed three separate formal 
applications for a TDIU rating (VA Form 21-8940, Application 
for Increased Compensation Based on Unemployability); the 
record reflects he submitted VA Forms 21-8940 on January 10, 
2000, on May 15, 2003, and on October 25, 2005.  With regard 
to the January 2000 and May 2003 formal applications for 
TDIU, the Board notes that the RO adjudicated and issued now 
final rating decisions dated in May 2000 and September 2003, 
which denied the Veteran's claim for a TDIU rating.  
Notification was provided to the Veteran of both of these 
rating decisions.  The Veteran did not appeal either rating 
decision, thus the rating decisions in May 2000 and September 
2003 became final and binding on the merits.  See U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202.  For purposes of 
assignment of an effective date, the finality of a prior 
decision on entitlement to the established benefit may not be 
contravened, absent a plausible showing of clear and 
unmistakable error (CUE), which has not been alleged in this 
case.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Consequently, the more recent October 18, 2005 filing of a 
new TDIU application (VA Form 21-8940) must be accepted as 
the relevant date of claim.  In this regard, the Board 
acknowledges that, in a July 2005 statement, the Veteran 
referenced a TDIU claim.  Without determining whether the 
July 2005 statement (which was clearly received in the 
one-year period prior to October 18, 2005, see 38 C.F.R. 
3.155) may be construed as an informal claim for a TDIU, the 
Board notes that the salient point to be made here is that 
the RO did not receive the Veteran's formal claim for TDIU 
until October 18, 2005.  Even if the July 2005 statement were 
construed as an informal claim for such benefits, the fact 
remains that both the informal and the formal claims for a 
TDIU were received before he was found to be unemployable.  

Accordingly, the determination to be made in this case is 
when the Veteran's increase in disability was 
"ascertainable"--e.g., when he became unable to work due 
solely to service-connected disability.  Hazan, 10 Vet. App. 
at 521, supra.  In other words, a determination must be made 
as to whether it was factually ascertainable prior to January 
7, 2008 (the current effective date for the grant of the 
TDIU) that the Veteran satisfied the criteria for the 
assignment of a TDIU rating.  The Board finds that the 
evidence of record supports a negative answer to this 
question.  

The relevant legal criteria provide that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2009).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

The record reflects that prior to January 7, 2008, the 
Veteran was service connected for PTSD only, which was 
evaluated as 70 percent disabling, effective from October 12, 
1999.  Thus, the combined rating was 70 percent, effective 
from October 12, 1999.  38 C.F.R. § 4.25.  Therefore, the 
Veteran did meet the schedular requirement for a TDIU prior 
to January 7, 2008, and the question becomes whether prior to 
January 7, 2008, the Veteran was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected PTSD.  38 C.F.R. § 4.16.

In determining whether the Veteran is entitled to a TDIU 
rating, neither his non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Id.

The record reflects that the Veteran reported he last worked 
in 1998, apparently doing temporary work as a laborer.  He 
has also reported that since service he was been incarcerated 
on at least four occasions, for a total of 25 years, 
including most recently from April 2000 through April 2003.  
His work history was characterized as very poor with past 
sporadic employment, and he reported that subsequent to 
service he never worked more than three or four months at a 
job.  However, after complete review of the record, the Board 
concludes that the record does not show that prior to January 
7, 2008, the Veteran was unable to obtain and/or maintain 
substantially gainful employment solely due to his service-
connected PTSD.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the Veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  

In the present case, the objective evidence of record does 
not indicate that the Veteran had satisfied the criteria for 
TDIU prior to January 7, 2008, due solely to his service-
connected PTSD disability.  The Board does not dispute that 
the evidence of record indicates the Veteran experienced 
occupational impairment due to his service-connected PTSD 
prior to January 7, 2008.  However, the record shows that 
prior to January 7, 2008, other factors - namely the 
Veteran's polysubstance abuse - also affected his 
employability.  Clearly, the Veteran's PTSD caused some 
occupational impairment prior to January 7, 2008.  In that 
regard, in December 2005, the VA examiner opined that his 
PTSD moderate affected his occupational functioning  However, 
the VA examiner also opined that his polysubstance dependence 
caused serious limitations in occupational functioning.  
Additionally, the VA examiner in December 2005 opined that it 
was more likely than not that the Veteran could perform 
simple repetitive competitive employment task in the absence 
of polysubstance dependence.  Also, supporting the findings 
made on the VA examination in 2005 as to the severity of the 
Veteran's polysubstance dependence, VA treatment records 
dated prior to January 2008, show that the Veteran received 
treatment primarily related to his substance abuse.  

In reviewing the January 2008 VA examination, it appears that 
while the Veteran's polysubstance abuse was in early partial 
remission, and alcohol abuse was in early full remission, he 
continued to experience the full range of PTSD symptomatology 
and his PTSD was assessed as chronic and moderate to severe.  
Moreover, the examiner indicated the current GAF was 40 based 
on solely on his symptoms of PTSD affecting his current 
occupational and social functioning.  Thus, it appears that 
by the time of the January 2008 VA examination, the Veteran's 
PTSD alone (as opposed to his substance abuse) impacted his 
ability to obtain or maintain employment. 

Moreover, a thorough review of all evidence of record 
indicates the Veteran's occupational impairment due to PTSD, 
prior to January 7, 2008, was adequately compensated by the 
schedular rating of 70 percent in effect at that time.  In 
that regard, the Board notes that loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  

Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Van Hoose, 4 
Vet. App. at 363 (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Also, the applicable rating criteria for PTSD, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, includes an assessment of 
occupational impairment experienced due to PTSD.  

For these reasons, the Board concludes that it was not 
factually ascertainable that the Veteran met the requirements 
for assignment of a TDIU prior to January 7, 2008, due solely 
to his service-connected PTSD.  As the law states that the 
effective date shall be assigned from the date entitlement 
arose when it is later than the date of claim, an earlier 
effective date is not warranted in this case.  38 C.F.R. 
§ 3.400.  The appeal in this regard is therefore denied.


ORDER

Entitlement to an effective date earlier than January 7, 
2008, for the assignment of a TDIU is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


